On behalf of my country, Nigeria, I congratulate you, Mr. President, on your election, as well as Mr. Guterres on his first General Assembly session as Secretary-General. I want to assure both men of my country’s solidarity and cooperation. Indeed, they will need the cooperation of all Member States, since we are meeting during extraordinarily troubled and dangerous times. Let me also thank former Secretary-General Ban Ki-moon for his service to the United Nations and to wish him a peaceful retirement.
We have witnessed many far-reaching developments over the past year. Some of the most significant events in that period include the Iran nuclear deal, the Paris Climate Agreement and the North Korean nuclear crisis, which is of grave concern. 
I must also commend the role played by the United Nations in helping with the settlement of thousands of innocent civilians who have been caught up in conflicts in Syria, Iraq and Afghanistan. In particular, we must collectively thank the Government of the Federal Republic of Germany and the commendable leadership of Chancellor Angela Merkel, as well as the Governments of Italy, Greece and Turkey, for assisting hundreds of thousands of refugees.
In an exemplary show of solidarity, the international community came together within my own region to assist the countries and communities in the Sahel and the Lake Chad regions to contain the threats posed by Al-Qaida and Boko Haram.
We thank the Security Council for visiting the countries of the Lake Chad basin in order to assess the security situation and humanitarian needs, as well as for pledging assistance to rebuild lives and livelihoods in the region. We in Nigeria are providing relief and humanitarian assistance to millions of internally displaced persons in camps and those afflicted by terrorism, drought, floods and other natural disasters.
Over the past year, the international community came together to focus on the need for gender equality, youth empowerment and social inclusion, as well as the promotion of education, creativity and innovation. The frontiers of good governance, democracy, including holding free and fair elections, and the enthronement of the rule of law are expanding everywhere, especially in Africa.
Our faith in democracy remains firm and unshaken. Our regional organization, the Economic Community of West African States, came together to uphold democratic principles in the Gambia, just as we had done previously in Côte d’Ivoire.
Through our individual national efforts, State institutions are being strengthened in order to promote accountability, combat corruption and recover assets. Those goals can be achieved only through the international community cooperating and providing critical assistance and material support. We shall also cooperate in addressing increasing transnational crime, such as forced labour, modern-day slavery, human trafficking and cybercrime.
Such cooperative efforts should be sustained. We must collectively devise strategies and mobilize the required responses in order to stop fleeing fighters of the Islamic State in Iraq and the Sham from mutating and infiltrating the Sahel and the Lake Chad basin, where there are insufficient resources and a weak response capacity. That will require strong cooperation between the United Nations and regional organizations, such as the African Union, on conflict prevention and management. The United Nations should continue to take primary leadership in the maintenance of international peace and security by providing, in a predictable and sustainable manner, adequate funding and other enablers to regional initiatives and peacekeeping operations authorized by the Security Council.
New conflicts should not make us lose sight of ongoing, unresolved old conflicts. For example, several Security Council resolutions from 1967 on the Middle East crisis remain unimplemented. Meanwhile the suffering of the Palestinian people and the blockade of Gaza continue. Additionally, we are now confronted by the desperate human rights and humanitarian situation in Yemen and, most tragically, in Rakhine state in Myanmar. The crisis in Myanmar is very reminiscent of what happened in Bosnia in 1995 and in Rwanda in 1994.
The international community cannot remain silent and not condemn the horrendous suffering caused by what, from all indications, is a State-backed programme of brutal depopulation of the Rohingya-inhabited areas of Myanmar on the basis of ethnicity and religion. We fully endorse the call of the Secretary-General and the Government of Myanmar to order a halt to the ongoing ethnic cleansing and ensure the safe return of the displaced Rohingya to their homes in safety and dignity.
In all of those crises, the primary victims are the people, the most vulnerable of whom are women and children. That is why the theme of this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is most apposite. While the international community grapples to resolve these conflicts, we must be mindful and focus on the widening inequalities within societies and the gap between the rich and the poor nations. Those inequalities and gaps are part of the underlying root causes of competition for resources, frustration and anger leading to spiralling instability.
The most pressing threat to international peace and security today is the accelerated nuclear weapons development programme of North Korea. Since the Cuban missile crisis of 1962, we have never been as close to the threat of nuclear war as we are now. Nigeria proposes a strong United Nations delegation to urgently engage the North Korean leader. The delegation, led by the Security Council, should include members from all regions. The crisis on the Korean peninsula underscores the urgency for all Member States, guided by the spirit of ensuring a safer and more peaceful world, to ratify without delay the Treaty on the Prohibition of Nuclear Weapons, which will be open for signature here tomorrow.
I end my remarks by reiterating Nigeria’s abiding commitment to the foundational principles and goals of the United Nations. Since our admission as a Member State in 1960, we have always participated in all efforts to bring about global peace, security and development. Nigeria will continue to support the United Nations in all its efforts, including the attainment of the 2030 Agenda for Sustainable Development.